Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-12-2007

USA v. Bush
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1974




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Bush" (2007). 2007 Decisions. Paper 81.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/81


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-54                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 07-1974
                                  ________________

                          UNITED STATES OF AMERICA

                                           v.

                                  CLINTON BUSH,

                                             Appellant
                                  ________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Crim. No. 98-cr-00370)
                    District Judge: Honorable William H. Yohn, Jr.
                                  ________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 21, 2007

             BEFORE: AMBRO, FUENTES and JORDAN, Circuit Judges

                          (Opinion filed: December 12, 2007)
                                 ________________

                                      OPINION
                                  ________________

PER CURIAM

      In December 1998, Clinton Bush pleaded guilty to one count of possession of a

firearm by a former convicted felon. The District Court sentenced him to 180 months in

prison. Bush did not appeal. He did seek relief through 28 U.S.C. § 2255 and Rules
59(e) and 60(b) of the Federal Rules of Civil Procedure, but his efforts were unavailing.

       In March 2007, Bush filed a “motion for court to correct judgment and

commitment order.” Pursuant to Rule 36 of the Federal Rules of Criminal Procedure,

Bush requested that the District Court correct the judgment order to reflect the reason

why he received 180 months’ imprisonment instead of 120 months’ imprisonment. In his

motion, Bush admits that he was sentenced to a term of 180 months. The District Court

denied Bush’s motion, noting that Bush was subject to a term of imprisonment not less

than 180 months under 18 U.S.C. § 924(e)(1). Bush appeals.

       We will summarily affirm the District Court’s order because no substantial issue is

presented on appeal. L.A.R. 27.4; I.O.P. 10.6. A court may correct a clerical error in a

judgment or order at any time. See Fed. R. Crim. P. 36. A clerical error involves an

inaccurate recording of a court’s statements or actions. See United States v. Bennett, 423

F.3d 271, 277-78 (3d Cir. 2005) (also emphasizing that “a court’s authority under Rule 36

is limited to the correction of clerical errors” only). Bush expressed a wish for a fuller

explanation of his sentence on the judgment page, but he did not complain of a clerical

error. His motion, like the order of judgment, describes his sentence as 180 months’

imprisonment. He did not identify any inaccuracy for the District Court to correct.

Accordingly, the District Court properly denied his motion.




                                              2